Citation Nr: 0330561	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for temporomandibular joint (TMJ) syndrome, prior to 
October 30, 2000.

2.  Entitlement to an evaluation in excess of 20 percent for 
TMJ syndrome, from October 30, 2000, to October 30, 2001.

3.  Entitlement to an evaluation in excess of 30 percent for 
TMJ syndrome, since October 31, 2001.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left plantar fasciitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for right plantar fasciitis.

6.  Entitlement to an initial evaluation in excess of 10 
percent for intermittent strain, left rhomboid, right 
trapezius.

7.  Entitlement to service connection for residuals of a 
root canal procedure to tooth number 19, for the purpose of 
obtaining Department of Veterans Affairs (VA) outpatient 
dental treatment.

8.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1995 to April 
1999.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In July 2002, the RO assigned staged ratings for TMJ 
dysfunction, with an initial evaluation of 10 percent; an 
evaluation of 20 percent, effective October 30, 2000; and an 
evaluation of 30 percent, effective October 31, 2001.  

In a statement submitted with her September 2000 VA Form 9, 
the veteran indicated that a 20 percent disability rating 
for each foot would satisfy those respective claims.  In 
July 2002, the RO granted service connection for left and 
right ankle strain, assigning an initial evaluation of 10 
percent for each foot.  In the RO's July 2002 supplemental 
statement of the case (SSOC), the RO stated that because the 
veteran now had a 20 percent disability rating for each 
foot, as requested, the claim was satisfied.  Subsequent 
statements by the veteran's representative, however, suggest 
the veteran is not satisfied with 10 percent evaluations 
assigned for left and right plantar fasciitis.  These issues 
accordingly remain on appeal.

The RO considered the TMJ claim satisfied as well, but the 
veteran's representative has also identified this issue as 
pending.  Furthermore, although the veteran argued that the 
evidence demonstrated a 10 percent rating, she did not 
indicate that such a rating would satisfy the appeal, and 
such an evaluation is less than the maximum benefit 
available under VA laws and regulations.  See AB v. Brown, 6 
Vet. App. 35 (1993).

The veteran's March 1999 VA Form 21-526, Veteran's 
Application for Compensation or Pension, raised a dental 
claim for what is described as "root canal residuals."  In 
May 1999, the RO denied entitlement to service connection 
for dental injury from service trauma (for dental treatment 
purposes).

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 
Vet. App. 324, 326 (1991); see also Douglas v. Derwinski, 2 
Vet. App. 435 (1992).  In the veteran's June 1999 notice of 
disagreement (NOD), she asserted that her dental problems 
"should either be granted compensation or provided care 
for."  Although her claim for dental treatment has been 
adjudicated by the RO and is currently before the Board, the 
issue of entitlement to service connection for a dental 
disorder for the purpose of establishing entitlement to 
disability compensation has not been adjudicated; it is 
therefore referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of  entitlement to an initial evaluation in 
excess of 10 percent for intermittent strain, left rhomboid, 
right trapezius; entitlement to service connection for 
residuals of a root canal procedure to tooth number 19, for 
the purpose of obtaining VA outpatient dental treatment; and 
entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain are the subject of the REMAND herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Prior to October 30, 2000, TMJ syndrome demonstrated 
limited inter-incisal range of motion of no less than 33 mm, 
with no additional functional loss due to weakness, 
fatigability, incoordination or pain on movement.

3.  Beginning October 30, 2000, TMJ syndrome demonstrated 
limited inter-incisal range of motion of no less than 32 mm, 
with additional functional loss due to pain on movement at 
no less than 28 mm of inter-incisal range of motion.

4.  Beginning October 31, 2001, TMJ syndrome demonstrated 
limited inter-incisal range of motion of no less than 27 mm, 
with additional functional loss due to pain on movement at 
no less than 17 mm of inter-incisal range of motion.

5. The veteran does not have prostrating headaches as a 
symptom of her TMJ syndrome.

6.  Right plantar fasciitis results in no more than moderate 
impairment, with no limitation of motion or functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement.  

7.  Left plantar fasciitis results in no more than moderate 
impairment, with no limitation of motion or functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement.

8.  Neither TMJ syndrome nor plantar fasciitis (left or 
right) present such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for TMJ syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2003).

2.  The criteria for a disability rating in excess of 20 
percent for TMJ syndrome have not been met, from October 30, 
2000, to October 30, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 
(2003).

3.  The criteria for a disability rating in excess of 30 
percent for TMJ syndrome have not been met at any time since 
October 31, 2001.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.150, Diagnostic Code 9905 (2003).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5284 (2003).

5.  The criteria for a disability rating in excess of 10 
percent for right plantar fasciitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5276, 5284 (2003).
  
6.  The evidence does not warrant referral for consideration 
of an extraschedular rating for either the veteran's TMJ 
syndrome or her plantar fasciitis.  38 C.F.R. § 3.321(b)(1) 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a 
September 2001 evidence-development letter.  That letter 
discussed what the evidence must show to establish 
entitlement to a higher rating, VA's duty to assist in 
obtaining evidence, what VA had done up to that point to 
assist the claims, what the veteran should know about her 
pending VA examination, what information or evidence VA 
needed from her, as well as where and when to send 
additional information or evidence.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  In this 
case, however, the RO's September 2001 letter, although 
requesting the information within 30 days, further provided, 
"If the information or evidence is received within one year 
from the date of this letter, and we decide that you are 
entitled to VA benefits, we may be able to pay you from the 
date we received your claim."  Although it appears the RO 
relied in part on the invalidated regulation, the veteran 
was provided more than one year ultimately to submit 
evidence.  Since that time, she has not responded to the 
September 2001 RO letter.  The record nevertheless contains 
2002 VA medical records, as well as December 2002 and 
October 2003 statements from the veteran's representative, 
neither of which identify additional sources of evidence and 
requests additional development only for the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain.  

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  VA conducted a dental examination in 
October 2001 for the veteran's TMJ claim.  VA also conducted 
an orthopedic examination in October 2001.  The reports from 
these examinations have since been associated with the 
claims file and adequately present the current level of 
disability.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95. 
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  The claims file contains all 
pertinent records.  As identified by the veteran, the RO 
requested outstanding dental treatment records from Craig K. 
Sommer, D.D.S.  In November 2001, he informed the RO that no 
treatment was provided to the veteran. 

II.  TMJ syndrome

In May 1999, the RO granted entitlement to service 
connection for TMJ dysfunction, effective April 27, 1999, 
(the day after discharge from service) and assigned a 
noncompensable evaluation.  The veteran expressed 
disagreement with the noncompensable evaluation assigned at 
that time.  The appeal being from the initial rating 
assigned upon awarding service connection, the entire body 
of evidence is for equal consideration, and it is necessary 
to determine whether the veteran has at any time since her 
original claim met the requirements for a higher disability 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more 
closely approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1.  

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

Under DC 9905, when the range of lateral excursion about the 
temporomandibular articulation is within 0 to 4 millimeters 
(mm) or when the range of inter-incisal motion about the 
temporomandibular articulation is from 31 to 40 mm, a 10 
percent rating is warranted; an inter-incisal range of 21 to 
30 mm warrants a 20 percent rating is warranted; an inter-
incisal range of 11 to 20 mm warrants a 30 percent 
evaluation; and an inter-incisal range of zero to 10 mm 
warrants a 40 percent evaluation.  Ratings for limited 
inter-incisal movement, however, may not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150, 
DC 9905 (2003).

The service medical records include a December 1998 
treatment note for temporomandibular dysfunction.  At that 
time, the treating physician described the range of motion 
of the jaw as "good." VA conducted a dental and oral 
examination in April 1999, approximately one week prior to 
the veteran's separation from service.  Objective findings 
included an inter-incisal range of motion of 44 mm, right 
lateral movement of 8 mm, and left lateral movement of 7 mm.  
Private dental examination in August 2000, however, revealed 
an inter-incisal range of motion of 33 mm.  In September 
2000, private dental examination established an inter-
incisal range of motion of 34.5 mm.  The latter two findings 
are consistent with a 10 percent evaluation under DC 9905.

On October 30, 2000, VA conducted range of motion testing of 
the veteran's jaw for the purpose TMJ treatment.  The 
treating dentist documented a maximum inter-incisal range of 
motion of 32 mm.  The documented inter-incisal range of 
motion to the point of pain, however, was 28 mm.    

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Diagnostic codes pertaining to range of motion 
do not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use 
during flare-ups.  Id.  In this case, as there is functional 
loss due to pain on movement at the inter-incisal opening 
point of 28 mm, an evaluation of 20 percent is warranted 
under DC 9905, effective from October 30, 2000.

On October 31, 2001, VA conducted a dental examination for 
the veteran's TMJ syndrome.  The examining dentist 
documented a maximum inter-incisal range of motion of 27 mm.  
The documented inter-incisal range of motion to the point of 
pain, however, was 17 mm.  As there is functional loss due 
to pain on movement at the inter-incisal opening point of 17 
mm, an evaluation of 30 percent is warranted under DC 9905, 
effective October 31, 2001.  

Under 38 C.F.R. § 4.150, there are other diagnostic codes 
that relate to impairment of the TMJ, and the veteran is 
entitled to be rated under the code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
After reviewing these alternative provisions, however, the 
Board can find no basis on which to assign a higher rating 
for any period.  It is clear, given the particular facts of 
this case, that DC 9905 is the most appropriate diagnostic 
code, based on the veteran's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Consideration has also been given to the assignment of a 
separate disability rating for muscle contraction headaches.  
See Esteban v. Brown, 6 Vet. App. 259 (1994) (separate 
disability ratings are possible in cases in which the 
veteran has separate and distinct manifestations of the same 
injury).  In this case, a separate disability rating for 
headaches is unwarranted.  Despite a medical history of 
frequent headaches apparently associated with TMJ, the 
evidence does not establish the veteran's headaches are 
especially severe in nature.  As indicated in an October 
2000 questionnaire completed by the veteran for TMJ 
treatment, her vision does not change preceding her 
headaches, she does not experience nausea or vomiting 
associated with her headaches, and she has not been treated 
by anyone for headaches.  She has never described the 
severity of her headaches in a manner synonymous with 
"prolonged and prostrating," and a separate compensable 
evaluation would require such attacks.  See 38 C.F.R. 
§ 4.124a, DC 8100 (2003).

III.  Bilateral plantar fasciitis

The evaluations of left and right plantar fasciitis are also 
from the initial ratings assigned upon awarding service 
connection. 

Plantar fasciitis is defined as inflammation involving the 
plantar fascia, especially in the area of its attachment to 
the calcaneus and causing pain under the heel in walking and 
running.  Hoag v. Brown, 4 Vet. App. 209, 211 (1993).

There is no specific diagnostic code for plantar fasciitis.  
The RO rated the veteran's left and right plantar fasciitis 
under DC 5284.  See 38 C.F.R. § 4.20 (2003).  Under DC 5284, 
other foot injuries, a 10 percent rating contemplates 
moderate impairment, a 20 percent contemplates moderately 
severe impairment, and a 30 percent rating contemplates 
severe impairment.  With actual loss of the use of the foot, 
a 40 percent rating is applicable.  38 C.F.R. § 4.71a, DC 
5284 (2003).  The words "moderate," "moderately severe," and 
"severe" are not defined in DC 5284.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6 (2003).

In April 1999, several weeks prior to service discharge, the 
veteran made no complaint of heel pain, despite reporting 
symptoms from other disabilities at that time.

VA examination in April 1999 showed the veteran's feet were 
normal in appearance, with no edema or color change, and the 
feet demonstrated a full range of motion.  She was able to 
heel and toe walk.  Although she did complain of some 
tightness, it was associated with the calf muscles during 
toe walking.  She was also able to stand, squat, and hop on 
each leg individually.  In July 1999, she presented with 
bilateral foot pain.  Although edema was noted on 
examination, her gait was normal.  

VA examination in October 2001 disclosed tenderness over the 
medial plantar arches and bottoms of the feet; however, 
swelling, deformity, discoloration, and edema were not 
evident, and the veteran could move her toes without 
difficulty.  Forty-five degrees of plantar flexion was 
observed with no associated pain, and the examiner equated 
this with "no limitation of motion" in his diagnosis.  With 
limited objective findings in the evidence of record, as 
discussed above, and complaints consistent with, at most, 
moderate impairment, an evaluation of 10 percent under DC 
5284 is appropriate, effective April 27, 1999, and an 
evaluation in excess of 10 percent is unwarranted for any 
period thereafter.

In making this determination, the Board has considered 
DeLuca, but finds that these additional factors do not 
support a higher rating.  For instance, the October 2001 VA 
examiner noted in his report that, "the veteran denied that 
normal repetitive daily use of the right and left foot . . . 
result in weakness, incoordination or increased pain and 
denies that she periodically experiences prolonged flare-ups 
in these joints that result in significant reduction in 
functional ability for more than just a brief period of 
time."  

Pursuant to Schafrath and Butts, the Board has also 
considered whether a higher rating is warranted under DC 
5276, acquired flatfoot, as that diagnostic code also 
addresses the plantar aspect of the feet.  A 20 percent 
rating is warranted for severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  For bilateral 
severe flatfoot, a 30 percent rating is warranted.  38 
C.F.R. § 4.71a, DC 5276 (2003).

The competent evidence, however, does not reflect the 
presence of flatfeet of such severity to warrant a higher 
rating for the veteran's plantar fasciitis.  Despite the 
veteran's report prior to discharge that she had flatfeet, 
the April 1999 VA examiner noted in his report that there 
was no evidence of flatfeet.  When she complained of foot 
pain in July 1999, the examiner noted normal arches.  More 
recent medical evidence indeed documents the veteran suffers 
from flatfeet, but not to the degree that would support a 
higher rating for plantar fasciitis.  For example, an August  
2000 treating physician letter certifies the veteran has a 
history of flatfeet and that although she wears orthotic 
devices, significant improvement was not perceived.  The 
failure of arch supports in relieving flatfeet symptoms only 
precludes a noncompensable rating under DC 5276.  Moreover, 
her plantar symptomatology, whether attributed to flatfeet 
or plantar fasciitis, appears at most as moderate in 
impairment.

IV.  Extra-schedular consideration

In May 1999, the RO considered extra-schedular evaluations 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2003) and 
determined referral for extra-schedular consideration was 
not warranted for the issues decided herein.  The Board 
agrees.  The veteran has not required periods of 
hospitalization for her TMJ syndrome or bilateral plantar 
fasciitis, and there is no evidence in the claims file to 
suggest that marked interference with employment is the 
result of these service-connected disabilities.  In the 
absence of evidence presenting such exceptional 
circumstances, the claims are not referred for consideration 
of an extra-schedular rating; her disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for TMJ syndrome prior to October 30, 2000, is denied.

Entitlement to an evaluation in excess of 20 percent for TMJ 
syndrome, from October 30, 2000, to October 30, 2001, 
forward, is denied.

Entitlement to an evaluation in excess of 30 percent for TMJ 
syndrome, since October 31, 2001, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left plantar fasciitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for right plantar fasciitis is denied.


REMAND

I.  Evaluation of lumbar strain

Effective September 26, 2003, the criteria for evaluating 
disorders of the spine were amended.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  A remand of the lumbar strain issue 
is necessary to allow the RO to consider whether the new 
criteria should be applied in this case..

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2003).  The veteran reported that she receives 
chiropractic treatment for her back, but the record does not 
currently contain records of such treatment.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  Because this case is being remanded 
for the above reasons, the RO should take this opportunity 
to afford the veteran a re-examination.  

II.  Evaluation of intermittent strain, left rhomboid, right 
trapezius and service connection for a dental disorder for 
the purpose of VA outpatient dental treatment

On May 1, 2003, prior to the Board's consideration of the 
claim on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii) (2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) is invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it allows the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the veteran's waiver.  

Additional evidence has been received since the July 2000 
SOC.  Although an SSOC was issued in July 2002, the dental 
and rhomboid/trapezius claims were not listed in that SSOC.  
Accordingly, the Board is compelled to remand these issues 
to the RO for the issuance of an SSOC.  See 38 C.F.R. 
§ 19.31(b) (2003).

In her September 2000 substantive appeal, the veteran stated 
she was no longer appealing the claim for an evaluation in 
excess of 10 percent for her intermittent strain, left 
rhomboid and right trapezius.  In the same paragraph in 
which she stated this, she proceeded to describe worsening 
neck and shoulder dysfunction.  Her discussion of back 
symptomatology in the ensuing paragraphs was not limited to 
the lumbar spine, further confusing her intentions in this 
regard.  Pending clarification from the veteran, that issue 
remains on appeal, such that issuance of an SSOC is 
required.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Readjudicate the veteran's dental 
and rhomboid/trapezius claims on appeal, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained.  If the 
decision with respect to any of the 
claims remains adverse to the veteran, 
she should be furnished an SSOC and 
afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must consider all evidence received 
since the May 1999 rating decision.  The 
RO should also documents its 
consideration of the recently revised 
criteria for rating disabilities of the 
spine.

2.  For the evaluation of lumbar strain, 
the RO must review the claims file and 
ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.

3.  For the evaluation of lumbar strain, 
the RO must ask the veteran to identify 
all VA and non-VA health care providers 
that have treated or evaluated her 
service-connected lumbar strain.  The RO 
should then obtain records from each 
health care provider the veteran 
identifies.  The RO should specifically 
inquire about records of chiropractic 
treatment, as well as any outstanding 
records from previously established VA 
treating facilities.

4.  The RO must schedule the veteran for 
VA  examination of the spine, as specified 
below.  The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in his or her report that 
the claims file was reviewed.  All 
necessary tests should be conducted.  The 
examination of the lumbar spine should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., radiating 
pain into an extremity).  The examiner 
should also specifically state if 
ankylosis and muscle spasm are present.  
All opinions and conclusions expressed 
must be supported by a complete rationale.  

5.  The RO should then readjudicate the 
veteran's claim for evaluation of the 
lumbar strain, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  The RO should 
document its consideration of the 
revised criteria for rating disabilities 
of the spine.  If the decision with 
respect to the claim remains adverse to 
the veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



